DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments 
Applicant argues that Zami does not teach the limitation “and the elasticity parameter of the physical path represents an amount of extension achievable in the bandwidth associated with the physical path” Examiner respectfully disagrees. Zami teaches having enough available bandwidth. This bandwidth amount also indicates the amount of extension achievable in the bandwidth associated with the physical path.   The identified “enough available bandwidth” would meet the requirements of an elasticity parameter of the physical path to meet the bandwidth requirement of a service parameter for the requested virtual link of the requested virtual path.
Applicant argues that Cugini does not teach “selecting a physical path corresponding to the requested virtual link on which traffic is to be sent, wherein the physical path is selected based on the requested service parameter, the requested elasticity parameter, a service parameter of the physical path, and an elasticity parameter of the physical path, and wherein the elasticity parameter of the physical path represents an elasticity capability of the physical path”. Examiner respectfully disagrees. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 3, 4, 9, 10, 11, 12, 13, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cugini (US 2012/0102228 A1) in view of Zami (US 20140233956  B1). 
Regarding Claim 1, 11, 14, 16
Cugini teaches:


A method for providing support for elasticity within a domain of a multi-domain network, the method comprising: receiving information for a requested virtual link forming part of an end-to-end path across the multi-domain network (¶1 advertising information in a multi -domain network, ¶13-16 ¶32 intra-domain communication links ¶40 path computation requests (PCReq) and replies (PCRep) (replies receives information corresponding to information request for link)).

wherein the received information for the requested virtual link comprises a requested service parameter and a requested elasticity parameter (¶40 path computation requests (PCReq) and replies (PCRep)) ¶42 advertises resource information in the form of at least one of: inter-domain resource information comprising, for example, available/reservable bandwidth information for an inter-domain route (requested service parameter); inter-domain route/reachability information comprising information about a possible route between domains; aggregated intra-domain resource information (requested elasticity parameter))

and wherein the requested elasticity parameter represents an elasticity capability of the requested virtual link (¶40 path computation requests (PCReq) and replies (PCRep) (for requested virtual link, path is mapped to virtual link)) ¶42 advertises resource information in the form of at least one of: inter-domain resource information comprising, for example, available/reservable bandwidth information for an inter-domain route (requested service parameter); inter-domain route/reachability information comprising information about a possible route between domains; aggregated intra-domain resource information (requested elasticity parameter)); and 

Cugini does not teach:

selecting a physical path corresponding to the requested virtual link on which traffic is to be sent, 

wherein the physical path is selected based on the requested service parameter of the requested virtual link, the requested elasticity parameter of the requested virtual link, a service parameter of the physical path, and an elasticity parameter of the physical path, and wherein the service parameter of the physical path represents a bandwidth associated to the physical path and the elasticity parameter of the physical path represents an amount of extension achievable in the bandwidth associated with the physical path. 

Zami teaches:

selecting a physical path corresponding to the requested virtual link on which traffic is to be sent (¶4 accepting a request from an end-user, who requests a 
virtual path between the first node and the second node (requested virtual link to which traffic is to be sent), A physical path between the first and the second nodes is selected from a number of such physical paths. The service provider then determines whether the physical path has enough 
available bandwidth to meet the bandwidth requirement of the requested virtual path (physical path between first and second node is selected based on the bandwidth requirement of the requested virtual path), ¶5 the requested service bandwidth (service parameter), ¶115 connection demand ¶7-15 Supported by the teachings of Zadikian (US 2006/0251419 A1), ¶26, ¶167 fig. 15 ¶48 fig. 1B), 

wherein the physical path is selected based on the requested service parameter of the requested virtual link, the requested elasticity parameter of the requested virtual link, a service parameter of the physical path, and an elasticity parameter of the physical path, and wherein the service parameter of the physical path  (¶4 The service provider then determines (receiving) whether the physical path (deciding a physical path) has enough available bandwidth (an elasticity parameter of the physical path) to meet the bandwidth requirement (service parameter of the of the requested virtual link) of the requested virtual path (requested elasticity parameter of the requested virtual link), steps of selecting a physical path and determining the available bandwidth for the physical path are repeated until either an acceptable physical path (service parameter of the physical path) is found, If an acceptable physical path is found, the acceptable physical path is allocated, ¶5 the requested service bandwidth (service parameter, ¶115 connection demand ¶7-15, Supported by the teachings of Zadikian (US 2006/0251419 A1), ¶26, ¶167 fig. 15 ¶48 fig. 1B),

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cugini in light of Zami in order for providing a group of connection demands, a connection demand comprising a source node, a destination node and a capacity which needs to be transmitted between the source node to the destination node (Zami ¶8).


Regarding Claim 2, 12

Cugini-Zami teaches:

The method as claimed in claim 1’


Zami teaches:

The method as claimed in claim 1, wherein the physical path selected is path having a minimum value of the service parameter of the physical path for which a combination of the service parameter of the physical path and the elasticity parameter of the physical path satisfies a combination of the requested service parameter of the requested virtual link and the requested elasticity parameter of the requested virtual link (¶4 The service provider then determines whether the physical path (deciding a physical) has enough available bandwidth (an elasticity parameter of the physical path) to meet the bandwidth requirement (service parameter of the of the requested virtual link) of the requested virtual path (requested elasticity parameter of the requested virtual link), steps of selecting a physical path and determining the available bandwidth for the physical path are repeated until either an acceptable physical path (service parameter of the physical path) is found, If an acceptable physical path is found, the acceptable physical path is allocated, ¶5 the requested service bandwidth (service parameter, ¶115 connection demand ¶7-15, Supported by the teachings of Zadikian (US 2006/0251419 A1), ¶26, ¶167 fig. 15 ¶48 fig. 1B),

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cugini in light of Zami in order for providing a group of connection demands, a connection demand comprising a source node, a destination node and a capacity which needs to be transmitted between the source node to the destination node (Zami ¶8).


Regarding Claim 3, 13

Cugini-Zami teaches:

The method as claimed in claim 1’

Zami teaches:

The method as claimed in claim 1, wherein the requested service parameter of the requested virtual link, and the requested elasticity parameter of the requested virtual link, are bandwidth (¶4 The service provider then determines whether the physical path (deciding a physical) has enough available bandwidth (an elasticity parameter of the physical path) to meet the bandwidth requirement (service parameter of the of the requested virtual link) of the requested virtual path (requested elasticity parameter of the requested virtual link), steps of selecting a physical path and determining the available bandwidth for the physical path are repeated until either an acceptable physical path (service parameter of the physical path) is found, If an acceptable physical path is found, the acceptable physical path is allocated, ¶5 the requested service bandwidth (service parameter, ¶115 connection demand ¶7-15, Supported by the teachings of Zadikian (US 2006/0251419 A1), ¶26, ¶167 fig. 15 ¶48 fig. 1B),

(Zami ¶8).
Regarding Claim 4

Cugini-Zami teaches:

The method as claimed in claim 1’

Zami teaches:

The method as claimed in claim 1 wherein the physical path selected is a path having a minimum bandwidth for which a sum of the bandwidths of the service parameter of the physical path and the elasticity parameter of the physical path satisfies a sum of requested bandwidths of the requested service parameter of the requested virtual link and the requested elasticity parameter of the requested virtual link (¶4 The service provider then determines whether the physical path (deciding a physical) has enough available bandwidth (an elasticity parameter of the physical path) to meet the bandwidth requirement (service parameter of the of the requested virtual link) of the requested virtual path (requested elasticity parameter of the requested virtual link), steps of selecting a physical path and determining the available bandwidth for the physical path are repeated until either an acceptable physical path (service parameter of the physical path) is found, If an acceptable physical path is found, the acceptable physical path is allocated, ¶5 the requested service bandwidth (service parameter, ¶115 connection demand ¶7-15, Supported by the teachings of Zadikian (US 2006/0251419 A1), ¶26, ¶167 fig. 15 ¶48 fig. 1B),

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cugini in light of Zami in order for providing a group of connection demands, a connection demand comprising a source node, a destination node and a capacity which needs to be transmitted between the source node to the destination node (Zami ¶8).


Regarding Claim 9, 15

Cugini-Zami teaches:

The method as claimed in claim 1’


Zami teaches:

The method as claimed in claim 1 further comprising: receiving information of service parameters and elasticity parameters of physical paths in said domain (¶4 The service provider then determines whether the physical path (deciding a physical) has enough available bandwidth (receiving an elasticity parameter of the physical path) to meet the bandwidth requirement (service parameter of the of the requested virtual link) of the requested virtual path (requested elasticity parameter of the requested virtual link), steps of selecting a physical path and determining the available bandwidth for the physical path are repeated until either an acceptable physical path (receiving a service parameter of the physical path) is found, If an acceptable physical path is found, the acceptable physical path is allocated, ¶5 the requested service bandwidth (service parameter, ¶115 connection demand ¶7-15, Supported by the teachings of Zadikian (US 2006/0251419 A1), ¶26, ¶167 fig. 15 ¶48 fig. 1B),

summarizing  the physical paths in said domain into virtual links such that each virtual link has an associated service parameter and an elasticity parameter (¶4 The service provider then determines whether the physical path (deciding a physical) has enough available bandwidth (an elasticity parameter of the physical path) to meet the bandwidth requirement (service parameter of the of the requested virtual link) of the requested virtual path (requested elasticity parameter of the requested virtual link), steps of selecting a physical path and determining the available bandwidth for the physical path are repeated until either an acceptable physical path (summarizing physical path in domain) is found, If an acceptable physical path is found (virtual link has an associated service parameter and an elasticity parameter that is acceptable), the acceptable physical path is allocated, ¶5 the requested service bandwidth (service parameter, ¶115 connection demand ¶7-15, Supported by the teachings of Zadikian (US 2006/0251419 A1), ¶26, ¶167 fig. 15 ¶48 fig. 1B),; and 

transmitting the information to a path calculation element for calculation of an end-to-end path across the multi-domain network (¶4 The service provider then determines whether the physical path (deciding a physical) has enough available bandwidth (an elasticity parameter of the physical path) to meet the bandwidth requirement (service parameter of the of the requested virtual link) of the requested virtual path (requested elasticity parameter of the requested virtual link), steps of selecting a physical path and determining the available bandwidth for the physical path are repeated until either an acceptable physical path (service parameter of the physical path) is found, If an acceptable physical path is found (calculation of an end-to-end path across the multi-domain network), the acceptable physical path is allocated (transmitting the information to a path calculation), ¶5 the requested service bandwidth (service parameter, ¶115 connection demand ¶7-15, Supported by the teachings of Zadikian (US 2006/0251419 A1), ¶26, ¶167 fig. 15 ¶48 fig. 1B),

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cugini in light of Zami in order for providing a group of connection demands, a connection demand comprising a source node, a destination node and a capacity which needs to be transmitted between the source node to the destination node (Zami ¶8).

Regarding Claim 10

Cugini-Zami teaches:

The method as claimed in claim 1’

Zami teaches:

The method as claimed in claim 1 wherein the service parameter of the physical path selected satisfies the requested service parameter of the requested virtual link (¶4 The service provider then determines whether the physical path (deciding a physical) has enough available bandwidth (an elasticity parameter of the physical path) to meet the bandwidth requirement (service parameter of the of the requested virtual link) of the requested virtual path (requested elasticity parameter of the requested virtual link), steps of selecting a physical path and determining the available bandwidth for the physical path are repeated until either an acceptable physical path (service parameter of the physical path) is found, If an acceptable physical path is found, the acceptable physical path is allocated, ¶5 the requested service bandwidth (service parameter, ¶115 connection demand ¶7-15, Supported by the teachings of Zadikian (US 2006/0251419 A1), ¶26, ¶167 fig. 15 ¶48 fig. 1B),


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cugini in light of Zami in order for providing a group of connection demands, a connection demand comprising a source node, a destination node and a capacity which needs to be transmitted between the source node to the destination node (Zami ¶8).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cugini-Zami as applied to claim 1 above, and further in view of Bottari (US 2015/0215200 A1).                                     

Regarding Claim 6

Cugini-Zami teaches:

The method as claimed in claim 1.

Cugini-Zami does not teach:

The method as claimed in claim 1, wherein the elasticity parameter of the physical path is a first elasticity parameter indicating an elasticity which does not require moving the traffic to another path and/or the elasticity parameter of the physical path is a second elasticity parameter indicating a total elasticity and/or the elasticity parameter is a second elasticity parameter indicating a total elasticity.

Bottari teaches:
The method as claimed in claim 1, wherein the elasticity parameter of the physical path is a first elasticity parameter indicating an elasticity which does not require moving the traffic to another path and/or the elasticity parameter of the physical path is a second elasticity parameter indicating a total elasticity (¶140 When a traffic request is received, and if the request has a specified bandwidth and quality of service, then it may be appropriate to allow (selecting path corresponding to requested virtual link) only links which have at least that bandwidth (requested service parameter) and quality of service available (requested elasticity parameter).  The quality of service might be expressed in terms of reliability, availability of recovery by protection or restoration (restoration does not require moving traffic to another path), path through the virtual links). and/or the elasticity parameter is a second elasticity parameter indicating a total elasticity.
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cugini-Zami in light of Bottari in order to provide a method of recovering from failure of a working path for communications traffic in a connection-oriented network, the working path having a preplanned recovery path, involving initiating recovery in response to the failure by requesting computation of a new recovery path for the communications traffic to avoid the failure, and determining if the recovery is not successful within a time limit (Bottari ¶5).

Regarding Claim 7

Cugini-Zami-Bottari teaches:

The method as claimed in claim 1’

Bottari teaches:

The method as claimed in claim 1, further comprising- determining if a request for the virtual link comprising the requested service parameter satisfies a service parameter of a virtual link in a domain (¶140 When a traffic request is received, and if the request has a specified bandwidth and quality of service, then it may be appropriate to allow only links which have at least that bandwidth (satisfies a requested service parameter) and quality of service available (requested elasticity parameter).  The quality of service might be expressed in terms of reliability, availability of recovery by protection or restoration (restoration does not require moving traffic to another path), path through the virtual links), or determining if the request for the virtual link comprising the requested service parameter satisfies a combination of the service parameter of the virtual link and an elasticity parameter of the virtual link in the domain.
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cugini-Zami in light of Bottari in order to provide a method of recovering from failure of a working path for communications traffic in a connection-oriented network, the working path having a preplanned recovery path, involving initiating recovery in response to the failure by requesting computation of a new recovery path for the communications traffic to avoid the failure, and determining if the recovery is not successful within a time limit (Bottari ¶5).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cugini-Zami as applied to claim 1 above, and further in view of Zhu (US 2015/0200844 A1)

Regarding Claim 8

Cugini-Zami teaches:

The method as claimed in claim 1’

Cugini-Zami does not teach:
The method as claimed in claim 1 further comprising- determining acceptance of a request for a virtual link without a determination of whether a requested elasticity defined by the requested elasticity parameter is satisfied by the virtual link

Zhu teaches:

The method as claimed in claim 1 further comprising- determining acceptance of a request for a virtual link without a determination of whether a requested (¶57 the controller 402 for the service provider decides whether it can accept the request.  If so, then the controller 402 determines how to allocate and configure resources and generate a topology for a virtual network that satisfies the client's request, and the following operations can then be performed).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cugini-Zami in light of Zhu in order to enable different types of services, of 
those services is network virtualization, which allows a physical network 
provider to sell or lease different virtual networks to different clients 
(e.g., service network providers) (Zhu ¶2).







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        06/03/2021